NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-1361-17T1
                                                                    A-4119-17T1

JASON FAIRCHILD,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
POLICE AND FIREMEN'S
RETIREMENT SYSTEM,

     Respondent-Respondent.
__________________________

WILLIAM MCELREA,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
POLICE AND FIREMEN'S
RETIREMENT SYSTEM,

     Respondent-Respondent.
__________________________

                   Argued September 16, 2019 – Decided November 25, 2019
            Before Judges Sabatino, Sumners and Geiger.

            On appeal from the Board of Trustees of the Police and
            Firemen's Retirement System, Department of the
            Treasury, Docket Nos. 3-100279 and 3-93959.

            Timothy J. Prol argued the cause for appellants
            (Alterman & Associates, LLC, attorneys; Stuart J.
            Alterman, of counsel; Arthur J. Murray and Timothy J.
            Prol, on the briefs).

            Amy Chung, Deputy Attorney General, argued the
            cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Amy Chung, on the
            briefs).

PER CURIAM

      In these two appeals that have been consolidated due to their common

issues, petitioners Jason Fairchild and William McElrea contend the Board of

Trustees   (Board),   Police   and   Firemen's   Retirement    System    (PFRS),

misinterpreted N.J.S.A. 43:16A-5(3) in its final agency decision, denying their

applications for twenty-year service retirement pension benefits (early service

retirement pension). The Board determined that since petitioners were not PFRS

members at the time of the statute's January 18, 2000 effective date, they were

not eligible for the benefits. Because the Board's decision is consistent with our

recent opinion in Tasca v. Bd. of Trs., Police & Firemen's Ret. Sys., 458 N.J.



                                                                          A-1361-17T1
                                        2
Super. 47 (App. Div. 2019), which was issued after the agency's determination,

we conclude there is no merit to petitioners' arguments and therefore affirm.

                                         I

      For purposes of our opinion, we need not detail the entire procedural

backdrop of petitioners' applications for early service retirement benefit s. We

do, however, briefly discuss their PFRS membership, their service credits, and

the pertinent administrative actions that are crucial to our decision.

      Fairchild

      Fairchild enrolled as a member of PFRS on May 1, 2005, upon his

employment with the County of Morris as a corrections officer. His membership

in PFRS continued following his appointment that year as a police officer with

the Milburn Township Police Department, effective August 1. The next year,

he purchased eight years and four months of military and federal service credit

towards his PFRS account.

      On January 26, 2017, Fairchild applied for early service retirement

benefits to be effective July 1, when he would have twenty years and six months

of service credit in his PFRS account. After the Department of the Treasury,

Division of Pensions and Benefits (the Division), denied his application, he

appealed to the Board. On October 17, the Board issued its final agency decision


                                                                         A-1361-17T1
                                        3
denying his application because he was not a member of PFRS on January 18,

2000, when N.J.S.A. 43:16A-5(3), authorizing early retirement pension benefits,

took effect.

      McElrea

      McElrea enrolled as a member of PFRS on February 2, 2002, upon his

employment with the Township of Hamilton as a police officer. At the end of

that same year, he purchased four years and ten months of military service credit

towards his PFRS account. In March 2006, he was authorized to purchase seven

months of uncredited service towards his PFRS account.

      On May 19, 2016, McElrea applied for early retirement pension benefits

to be effective January 1, 2017, when he would have twenty-one years and four

months of service credit in his PFRS account. The Division notified him he was

ineligible for regular or early retirement pension benefits as of January 1, 2017,

his sought-after retirement date.

       On April 19, 2017, McElrea refiled for early retirement pension benefits

effective April 1, 2018. The Division advised him he was ineligible to retire

with pension benefits as of that date. Administrative appeals thereafter resulted

in the Board's final agency decision on April 10, 2018, denying his application




                                                                          A-1361-17T1
                                        4
because he was not a member of PFRS on January 18, 2000, when N.J.S.A.

43:16A-5(3) authorizing early retirement pension benefits took effect.

                                        II

      Petitioners acknowledge their appeals mirror the arguments that this court

addressed less than a year ago in Tasca, with the exception of the argument 1 that

"N.J.S.A. 43:16A-5(2)(b) grants a 20-year retirement for service regardless of

PFRS enrollment date, age, or transfer."

      In Tasca, we concluded that because the petitioner was not a PFRS

member as of the January 18, 2000 effective date of N.J.S.A. 43:16A-5(3), she

was not eligible for the early retirement pension benefits. 458 N.J. Super. at 56-

58.2 Nevertheless, petitioners assert this panel should disagree with the panel

that decided Tasca, so the issue can be heard and resolved by our Supreme

Court.3



1
  On October 3, 2019, following oral argument, we granted petitioners' motion
to file a supplemental brief to allow them to present an argument that was not
raised before the Board.
2
    Although Tasca was decided after the Board rendered its final agency
decisions that are in question here, we see no value in remanding these matters
for the Board to reconsider their decisions, as they are consistent with Tasca.
3
  The petitioner in Tasca did not file a petition of certification seeking relief
with our Supreme Court.
                                                                          A-1361-17T1
                                        5
      In particular, petitioners urge that our interpretation of N.J.S.A. 43:16A-

5(3) is incorrect and inconsistent with the legislative and executive intent of the

statute.    They claim the statute was designed to make the retirement and

survivors benefits of PFRS comparable, to the extent possible, to the benefits

under the State Police Retirement System (SPRS), which includes a twenty-year

service retirement option.      N.J.S.A. 53:5A-8(b), which governs the SPRS,

provides:

              b. Any member of the retirement system may retire on
              a service retirement allowance upon the completion of
              at least 20 years of creditable service [in the retirement
              system].

      Petitioners also cite the sponsor's statement accompanying the bill, which

became N.J.S.A. 43:16A-5(3), to support their reading of the statute.          The

statement provides:

              This bill would allow a member retiring after 20 years
              of creditable service to receive a total retirement
              allowance of 50% of final compensation. In addition,
              a member of the system as of the effective date of this
              bill would be entitled to a retirement allowance of 50%
              of final compensation plus an additional 3% of final
              compensation for every additional year of creditable
              service up to 25 years.

              Statement to A2328/S 1742, 208th Legislature Regular
              Session, 1998.



                                                                           A-1361-17T1
                                          6
      Petitioners further point to an August 4, 2014 letter to the Director of

Division of Pensions by State Senator Diane Allen, a bill sponsor, that

purportedly clarifies the bill's language.     She wrote: "The decision of the

Division to interpret the law so that it applies only to PFRS members who were

in the system on January 18, 2000 and not to any person who enrolled thereafter

is incorrect."   They also rely on a newspaper article, which was written

contemporaneously with the passage of the legislation that became N.J.S.A.

43:16A-5(3), titled "Early retirement OK'd for cops, firefighters."

      Petitioners maintain that if the statute is interpreted to prohibit early

retirement pension benefits for all but those who were PFRS members prior to

the statute's effective date, there would be no point of an interfund service credit

transfer if a member does not get credit in the new retirement system for the

time they transfer.

      Lastly, petitioners contend that barring any PFRS member who became

enrolled after January 18, 2000 from early retirement pension benefits yields an

absurd result of making the application of N.J.S.A. 43:16A-5(3) obsolete

because with all the pre-January 18, 2000 PFRS members already retired, every

new member after that date would not be able to retire after twenty years of




                                                                            A-1361-17T1
                                         7
service. If it was intended to exclude every enrollee after January 18, 2000 the

statute would have stated so.

      For the same reasons that we expressed in Tasca, we discern no merit to

petitioners' contention that N.J.S.A. 43:16A-5(3) is ambiguous in stating who is

entitled to early service retirement benefits and therefore we need to look to the

statute's legislative history to determine eligibility for the benefits. In pertinent

part, N.J.S.A. 43:16A-5(3), provides:

             Any member of the retirement system as of the effective
             date of P.L. 1999, c. 428 who has 20 or more years of
             creditable service at the time of retirement shall be
             entitled to receive a retirement allowance equal to 50%
             of the member's final compensation . . . .

             [(Emphasis added).]

The statute's effective date is January 18, 2000. L. 1999, c. 428, § 2.

      In applying our well-settled statutory rules of construction, we succinctly

held in Tasca:

             [I]t is obvious that the Legislature chose not to use the
             term "enrollment date" as the trigger for determining
             eligibility for early retirement pension benefits.
             N.J.S.A. 43:16A-5(3) states that an individual must be
             a member of PFRS on January 18, 2000, to qualify for
             early retirement pension benefits. We have no doubt
             that the Legislature was familiar with the ability of a
             person to purchase and transfer time from another
             pension system to his or her PFRS membership, as
             noted above. The Legislature unambiguously limited

                                                                             A-1361-17T1
                                         8
            the class of PFRS members who are eligible to take
            advantage of early retirement pension benefits, perhaps
            for fiscal or budgetary reasons. Thus, we discern no
            reason to read the statute contrary to its plain and clear
            meaning that a person had to be a PFRS member on
            January 18, 2000, to be eligible for early retirement
            service pension benefits.

            [Tasca, 458 N.J. Super. at 58.]

       We emphasized in Tasca that we should give deference to the Board's

ruling that the petitioner was ineligible for early service retirement benefits

because under its interpretation of N.J.S.A. 43:16A-5(3), despite having

transferred her the requisite service credit from the Public Employees

Retirement system to PFRS, she was not a PFRS member on January 18, 2000.

      Considering our assessment that the plain language of N.J.S.A. 43:16A-

5(3) requires the denial of early service retirement benefits, we need not address

petitioners' argument that the statute's legislative history and a sponsor's letter

demonstrate that they are entitled to the benefits because as long as they possess

the required service credits they need not be a PFRS member on January 18,

2000. We only look outside the plain language of a statute if "it [is] ambiguous

. . . or leads to an absurd result." Tasca, 458 N.J. at 56 (quoting Tumpson v.

Farina, 218 N.J. 450, 467-68 (2014)). We did not conclude the statute's language

is ambiguous in providing that a person must be a PFRS member by a certain


                                                                           A-1361-17T1
                                        9
date to be eligible for early service retirement benefits, nor did we conclude the

Board's reasoning created an absurd result because perhaps there were budgetary

reasons at the time the statute was enacted to limit those eligible to retire. Id. at

58.

      That said, we find nothing in the legislative history cited by petitioners,

which supports their interpretation of the N.J.S.A. 43:16A-5(3) and eligibility

for early service retirement benefits. And as for the letter by Senator Allen, we

agree with the Division that it serves no purpose in interpreting a statute.

Johnson v. Roselle EZ Quick LLC, 226 N.J. 370, 390 (2016) (finding that

sponsor statements not affixed to a bill are "unofficial statements of individual

legislators, which 'are not generally considered to be a reliable guide to

legislative intent,' because they 'tell us only what the speaker . . . believed' and

'nothing about what the Legislature meant by the words it chose to include in

the amendment.'") (citations omitted); Quality Health Care v. N.J. Dep't of

Banking & Ins., 358 N.J. Super. 123, 129 (App. Div. 2003) (holding "post-

enactment statements of legislators as extrinsic evidence of legislative intent are

disapproved, in contrast to contemporaneous sponsor statements, because they

are of limited legal relevance or value.") (citation omitted).




                                                                             A-1361-17T1
                                        10
      Had      the   Legislature   disagreed   with   the   Board's   long-standing

interpretation of N.J.S.A. 43:16A-5(3), which we approved in Tasca, it has yet

to revise the statute to conform to petitioners' sought-after interpretation. See

Haines v. Taft, 237 N.J. 271, 294-95 (2019) (Albin, J., dissenting).

      As for petitioners' supplemental argument, we find it lacking in sufficient

merit to warrant discussion in a written opinion. R. 2:11–3(e)(1)(E).

      In short, we stand by our decision in Tasca, which applies here, and have

no issue with the Board's denial of early service retirement benefits to

petitioners.

      Affirm.




                                                                            A-1361-17T1
                                        11